Citation Nr: 0714039	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  03-01 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active service from May 1978 to May 1981.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied service connection for 
hypertension.

Following an administration appeal, the Board denied service 
connection for hypertension in a decision dated in March 
2005.  That decision was appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In a December 2005 
order, the Court vacated the Board's decision with respect to 
the denial of service connection for hypertension and 
remanded the matter back to the Board for action consistent 
with the parties' Joint Motion for Partial Remand (Joint 
Motion).  The case is once again before the Board for review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  

REMAND

Pursuant to the Joint Motion, additional medical development 
is needed before the Board can adjudicate the veteran's claim 
of entitlement to service connection for hypertension.  

The essential facts of this case show that hypertension was 
not present during service.  In this regard, none of the 
veteran's service medical records shows persistently high 
blood pressure readings.  For example, the veteran's blood 
pressure was 120/60 in April 1978, 150/60 in August 1978, and 
120/78 at his separation examination in March 1981.  There is 
also no indication that the veteran was ever no high blood 
pressure medication while on active duty.

Post-service medical records first note elevated blood 
pressure readings in 1999.  However, none of these records 
includes a medical opinion concerning the etiology or date of 
onset of the veteran's hypertension.  A June 2002 VA 
examination report also lists a diagnosis of hypertension, 
but does not include a medical opinion concerning the 
etiology or date of onset. 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled to 
undergo a VA examination to determine 
whether his hypertension had its onset 
either in service or during the one-year 
presumptive period after service.  It is 
imperative that the VA examiner review 
the pertinent medical records and other 
documents in the claims file.  After 
reviewing the claims file, the VA 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the veteran's hypertension had its onset 
either in service or within one year of 
his separation from active duty on May 
22, 1981, or that it is etiologically 
related to service.  A complete rationale 
should be provided for all opinions 
expressed.  

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the appellant until he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter which the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Douglas E. Massey
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006). 

